Casey, J.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered May 22, 1992, convicting defendant upon
*797her plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
The record establishes that defendant waived her right to appeal as part of a negotiated plea bargain, that the waiver was knowing and voluntary, and that she understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Li Castro, 180 AD2d 840, lv denied 80 NY2d 834).
Mikoll, J. P., White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.